DETAILED ACTION
This Final Office Action is in response to the amendment filed on 08/24/2021.  Claims 1-20 are acknowledged as pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The rejections of the previous Office Action are maintained as the amendments have not overcome the previous rejections.

Claim Interpretation
The claim limitation “locking mechanism” present in claim 15 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “mechanism” for performing the claimed function;
b) The term “mechanism” is modified by the functional language “locking”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “locking mechanism” present in claim 15, this limitation is taken to describe “Locking hinge mechanism or lockable cap”. (Page 6 Paragraph 1)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 4, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (US Patent Application No. 2018/0028854).

    PNG
    media_image1.png
    488
    422
    media_image1.png
    Greyscale

Regarding claim 1, Carter discloses a group exercise device (Gym Cage 10; Figure 1; The cage can be used my multiple users) comprising: a base (Floor 18; Figure 1), a top (Top 19; 

Regarding claim 2, Carter discloses said base (Floor 18; Figure 1) is circular in shape. (Paragraph [0006] “The apparatus consists of a metal skeletal frame having one or more walls and can be square, rectangular, circular, oval, or various other configurations”)

Regarding claim 3, Carter discloses said base (Floor 18; Figure 1) is comprised of polygonal sides (The base is a square shaped).

Regarding claim 4, Carter discloses each said polygonal side (Walls 14,16; Figure 1) corresponds to a single spine (Each of the sides of the cage have a frame member 20; Figure 1).

Regarding claim 5, Carter discloses said top (Top 19; Figure 1) comprises an upper surface (Upper side of the top would be rounded because it forms a circle) that is rounded. The apparatus consists of a metal skeletal frame having one or more walls and can be square, rectangular, circular, oval, or various other configurations”)

Regarding claim 7, Carter discloses said base (Floor 18; Figure 1) and said top (Top 19; Figure 1) are circular in shape. (Paragraph [0006] “The apparatus consists of a metal skeletal frame having one or more walls and can be square, rectangular, circular, oval, or various other configurations”)

    PNG
    media_image1.png
    488
    422
    media_image1.png
    Greyscale

Regarding claim 8, Carter discloses said points of attachment (Attachment points 24; Figure 1) are annular rings (The attachment points are annular ring indents as seen in Figure 1 above).

Regarding claim 9, Carter discloses said annular rings (The attachment points are annular ring indents as seen in Figure 1 above) are configured to not extend beyond the outermost surface of said base (Floor 18; Figure 1)  and said top (Top 19; Figure 1; The said rings are inside the parameters of the cage).


Claims 11-13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US Patent Application No. 2015/0011365).

    PNG
    media_image2.png
    363
    458
    media_image2.png
    Greyscale

Regarding claim 11, Nelson discloses an group exercise device (Machine 10; Figure 1a; The machine is used for martial art exercises and  multiple users can use the device to train) comprising: a base (Balanced base 20; Figure 1a) comprising an anchor post (One of Balances 14; Figure 1a) ; a top (Top lid 18 and Bar 16; Figure 1a); and a plurality of spines (Three rotatable bodies 11, 12, and 13; Figure 1a) arranged between said base (Balanced base 20; Figure 1a) and said top (Top lid 18 and Bar 16; Figure 1a); wherein each said spine (Three rotatable bodies 11, 12, and 13; Figure 1a) has at least one point of attachment (bolted brackets 19; Figure 1) for temporarily affixing (Paragraph [0051] Lines 7-8 “Each pair of arms 17 is connected to the back portion of each alpha body 11, 12, and 13 with a bolted bracket 19 into holes about the same and may be detached when needed ”) an individual exercise unit (Arms 17; Figure 1a) for a group routine (The user is capable of performing a group exercise using the multiple arms of the device) , and said anchor post (One of Balances 14; Figure 1a) is configured to removably accept plate weights (Disc shaped weights 43; Figure 5) to resist toppling of said exercise device (Machine 10; Figure 1a) during an exercise routine.

    PNG
    media_image3.png
    363
    458
    media_image3.png
    Greyscale

Regarding claim 12, Nelson discloses said base (Balanced base 20; Figure 1a) is circular in shape. (The cross section of the balanced base is a circular shape as seen in annotated Figure above))

    PNG
    media_image4.png
    470
    462
    media_image4.png
    Greyscale

Regarding claim 13, Nelson discloses said base (Balanced base 20; Figure 1a) is comprised of polygonal sides. (The sides of the base have polygonal brackets that attach the anchor posts 14; See annotation above)

Regarding claim 17, Nelson discloses said base (Balanced base 20; Figure 1a) and said top (Top lid 18 and Bar 16; Figure 1a) are circular in shape (Top lid 18 is circular in shape).

Regarding claim 18, Nelsons discloses said points of attachment (Brackets 19 have circular rings on the back to hold the arms 17; Figures 1a-b) are annular rings.

Regarding claim 19, Nelsons discloses said annular rings (Brackets 19 have circular rings on the back to hold the arms 17; Figures 1A-B) are configured to not extend beyond the outermost surface of said base (Balanced base 20; Figure 1a; Balanced base containing the posts 14) and said top (Top lid 18 and Bar 16; Figure 1a; The circular rings of the Brackets 19 do not extend past the outermost surface of the Top Bar Portion 16 and the Bottom Posts 14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US Patent Application No. 2018/0028854) in view of Desjardings (US Patent No. 4,729,561).

Regarding claim 6, Carter discloses said top (Top 19; Figure 1).
Carter does not disclose said top is formed of a tubular material.

    PNG
    media_image5.png
    394
    485
    media_image5.png
    Greyscale

Desjardins teaches an analogous cage system for group exercise comprising a top (Cage 12 and 14; Figure 1) formed of a tubular material. (Col. 3 Lines 10-11 “The bases, supports, and cross-bars of the cages are preferably formed of 2 inch tubular steel.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top of Carter to be made of the tubular steel of Desjardins to provide the device with a rugged material to support the cage.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US Patent Application No. 2018/0028854) in view of Dinelli (US Patent No. 5,082,260).

Regarding claim 10, Carter discloses said spines (Frame members 20; Figure 1)
Carter does not disclose said spines are telescoping.

    PNG
    media_image6.png
    294
    453
    media_image6.png
    Greyscale

Dinelli teaches an analogous cage system capable of group exercise comprising spines that are telescoping. (Col. 3 Lines 12-20 “Although the drawings do not illustrate adjusting the height of cross members 26 and 28, those skilled in the art can appreciate that adjustment of height could be accomplished in a variety of ways (e.g., upright members 20,24 and 18,22 could be telescoping”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spines of Carter to have the telescoping spines of Dinelli to allow for the adjustment of the height of the frame for the different sized users.

Allowable Subject Matter
Claims 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
The Applicant’s arguments and amendments have been considered. The Examiner respectfully disagrees that the Carter/Nelson references do not anticipate a device capable of being used by multiple users or a group. The preamble of the claim limitation states a “group exercise device”, the intended use of the limitation is a device that can be used with a group. Carter and Nelson have multiple exercise units/attachment points for users to interact with near or in the proximity of the device. Carter is a cage system comprising attachment points that are capable of attaching elastic bands thereto. Exercise bands can be used in proximity of the cage by attaching the band inside the cage and stretching the band out of the cage or even within the cage, allowing multiple users to interact with the exercise devices. Nelson is a martial arts system that has multiple strike pads that are capable of being hit by multiple people from different angles in proximity to the exercise device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). (See MPEP 2111.02 II) In reference to the arguments against the 103 rejections, Desjardings teaches a cage system for 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784